DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the third office action for application number 16/971,827, Longitudinal Adjustment Device for a Vehicle Seat, Having a Floor Rail, a Longitudinally Slidable Seat Rail and a Locking Unit, filed on August 21, 2020.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the limitations of a longitudinal adjustment device for a vehicle seat, comprising a floor rail, a seat rail, a locking unit having a housing, a bearing shaft disposed in the housing, at least two flat blocking parts disposed to be pivotable independently of each other about the bearing shaft and which are elastically biased, wherein the blocking parts each have a first arm and a second arm, wherein the seat rail has one first shear slot accommodating the first art and one second shear slot accommodating the second arm, the flor rail having a first perforated strip with first closed blocking windows and a second perforated strip with second closed blocking windows, now included in independent claim 1 and in combination with the other elements cited in the claim, which is not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817. The examiner can normally be reached M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/ANITA M KING/                                                                            Primary Examiner, Art Unit 3632                                                                                                                             January 21, 2022